178 Mich. App. 684 (1989)
445 N.W.2d 168
In re MILLER
Docket No. 108973.
Michigan Court of Appeals.
Decided May 5, 1989.
William D. Bond, Prosecuting Attorney, and Frederick C. Overdier, Assistant Prosecuting Attorney, for petitioner.
Kim David Glaspie, for respondents.
Before: SAWYER, P.J., and MAHER and BRENNAN, JJ.
PER CURIAM.
Respondents appeal as of right from an order of the Tuscola County Probate Court continuing their minor children's status as temporary wards of the court. We affirm.
Respondents first argue that the trial court erred so as to require reversal when it denied their request for a jury trial with respect to the matters *686 raised in the October 2, 1987, petition filed by petitioner. We disagree.
The right to a jury trial exists only in the adjudicative phase of the juvenile proceeding. In re Hubel, 148 Mich. App. 696, 699; 384 NW2d 849 (1986), lv den 425 Mich. 874 (1986); In re Oates, 53 Mich. App. 629, 632; 220 NW2d 188 (1974); MCR 5.908(A). The dispositional phase of the juvenile proceeding is the sole province of the juvenile court judge. Oakes, supra.
The probate court obtained jurisdiction of the minor children on May 16, 1985, the date respondents' pleas of admission were accepted by it. Respondents admit this in their brief. The adjudicative phase of the proceeding ended on that date. All subsequent proceedings, including the hearing conducted on April 20 and 21, 1988, were part of the dispositional phase.
The fact that the pleadings filed on October 2, 1987, and March 14, 1988, were labeled "petition" and "supplemental petition," respectively, and the fact that the probate court initially treated them as requiring formal adjudication, are of no consequence. Respondents' argument to the contrary attempts to raise form over substance. Juvenile proceedings are continuous in nature. MCR 5.971(B)(4). Once a case enters the dispositional phase, any subsequently filed petition which alleges new instances of abuse or neglect of the minor children does not create an entirely new case which requires the probate court to redetermine jurisdiction and thus afford the respondent the right to a jury trial. The new charges fall within the continuation of the original proceeding. The hearing on such a petition is dispositional in nature, and no right to a jury trial exists.
Respondents also argue that the trial court *687 erred by admitting into evidence hearsay testimony at the April, 1988, hearing. We disagree.
Under MCR 5.973(A)(4)(a), the Michigan Rules of Evidence do not apply at a dispositional hearing. All relevant and material evidence may be received and relied on to the extent of its probative value, even though such evidence may be inadmissible at trial. Id.
The April, 1988, hearing was dispositional in nature. Therefore, the rules of evidence did not apply and the hearsay evidence was admissible. The probate court did not err by admitting the challenged hearsay evidence.
Affirmed.